DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election of Group I, claims 1-14 and 18-20 in the reply filed on 3/4/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2021.

Claim Objections
Claim 13 is objected to because of the following informalities:  For grammatical reasons, it is believed the claim should read “The device according to claim 11, further comprising a receptacle, into which the hollow body is insertable and/or is inserted for retention on the sample container, wherein the receptacle is fastened to a lateral outer wall of the sample container.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US Patent Application Publication 2008/0056329) (already of record).
Regarding claim 1, Smith discloses a device for temperature monitoring of a biological sample, comprising:
a sample container with a receiving space (see col. 6 lines 57-63, col. 10 lines 19-34, and Figs. 7-8 of US Patent 5,709,472 to Prusik, incorporated by reference by Smith et al. at para. 32), and
an indicator apparatus (100) (para. 39) (Figs. 4-5, sheet 2 of 4) which can be arranged on an outside of the sample container (para. 48; see also the previously cited portions of Prusik) for monitoring at least one temperature threshold value (para. 44), having at least one cavity (defined between upper layer 104 and base layer 114) which is only partially filled with an indicator substance 
As to the preamble limitation of wherein the device is for monitoring of a cryopreserved biological sample, although Smith et al. does not expressly teach cryopreserved biological samples, Smith et al. discloses that the indicator can be used to monitor the temperature of blood and blood products, plasma, and vaccines (biological samples) (para. 64), and furthermore the indicator is fully capable of being applied to a cryopreserved biological sample for temperature monitoring thereof. As to the limitation of wherein the sample container has a receiving space for receiving a biological sample, the receiving space of the container disclosed by Smith is fully capable of receiving a biological sample (e.g. blood or plasma) therein. 
Regarding claim 2, Smith et al. discloses wherein the indicator apparatus can be fastened to the sample container (para. 48).
Regarding claim 3, Smith et al. discloses wherein the indicator apparatus comprises at least one transparent portion (para. 40) (reads on the indicator apparatus being at at least one point transparent) so that the at least one cavity is observable from the outside (para. 40, 44-46).
Regarding claim 11, Smith et al. discloses wherein the indicator apparatus comprises a hollow body (defined between upper layer 104 and base layer 114) which is only partially filled with the indicator substance (para. 44-47) (Figs. 4-5) and is fastened to a lateral outer wall of the sample container (see the previously cited portions of Prusik).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent Application Publication 2008/0056329) (already of record) in view of Mueller et al. (WO 2007/054160).
Regarding claim 4, Smith et al. discloses the sample container and further discloses that the indicator can be used to monitor the temperature of biological samples such as blood and blood products, as set forth above.
Smith et al. is silent as to the sample container being a cryogenic tube.
Mueller et al. discloses that it was well known in the art to use a cryogenic tube as a sample container for holding blood or blood products such that the blood or blood products may be cryopreserved, thereby enhancing the experimental utility of the products (p. 1 para. 1-p. 3 para. 5, p. 5 para. 2-3, p. 9 para. 4-5).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the sample container disclosed by Smith et al. to be a cryogenic tube, as Mueller et al. discloses that it was well known in the art to use such a container to effectively preserve blood and blood products, and the skilled artisan would have been motivated to select a container recognized in the art to successfully preserve blood and blood products. 
Regarding claim 5, Smith et al. discloses wherein the indicator apparatus is a rectangular prism comprising an adhesive layer such that the indicator apparatus can be fastened to a surface of a container (para. 48) (Figs. 4-5). The shape of the indicator apparatus is defined by the upper and base layers (102, 114) that bound the apparatus (Figs. 4-5). Smith et al. in view of Mueller et al. teaches the cryogenic tube, as set forth above.
Smith et al. is silent as to the indicator apparatus being a cylindrical body.

Regarding claim 6, Smith et al. teaches the indicator apparatus having a cylindrical body, as set forth above, and Smith et al. further discloses wherein the indicator apparatus has a transparent portion (i.e. is semi-transparent) (para. 40).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent Application Publication 2008/0056329) (already of record) in view of Grabiner et al. (US Patent Application Publication 2012/0175412).
Regarding claim 14, Smith et al. discloses that in operation, the indicator apparatus is applied to the container such that when the contents of the container reach a threshold temperature, the indicator substance melts so as to cause a color to appear on a wick which can be viewed by a user from outside the indicator apparatus (para. 3, 39-44, 61, 101).
Smith et al. is silent as to the device comprising an optical or optoelectrical measuring apparatus which is configured to detect a position and/or form of the indicator substance in the at least one cavity of the indicator apparatus.
Grabiner et al. discloses a device for temperature monitoring of a biological sample (para. 8, 52, 67-69, 92-94) (Figs. 1-2b, sheets 1-3 of 18) comprising an indicator (100) including an indicator substance configured to undergo a color change when a host product to which the indicator is applied reaches a 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device disclosed by Smith to comprise an optical measuring apparatus configured to detect a form of the indicator substance in the at least one cavity of the indicator apparatus, as taught by Grabiner et al., in order to allow for computerized processing of indicator substance behavior. 

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent Application Publication 2008/0056329) (already of record) in view of Peterson (US Patent 3,701,282) (already of record).
Regarding claim 18, Smith et al. discloses that the indicator is configured to indicate that the temperature of biological sample has risen to an unacceptably high level (Abstract, para. 64). Smith et al. further discloses that the indicator substance comprises one component selected according to its melting point according to the excess temperature exposure it is desired to indicate (para. 92-93) and further comprises a dye such as methylene blue such that melting of the indicator substance can be easily observed (para. 93-94). Smith et al. suggests various components having melting temperatures below freezing (para. 92).  
Smith et al. is silent as to the substance comprising at least one alcohol selected from the group claimed.
Peterson discloses an indicator apparatus (1) comprising an indicator substance therein (col. 3 line 58-col. 4 line 16) (Fig. 1). In operation, the indicator apparatus is placed in a refrigeration device 
It would have been obvious to one of ordinary skill in the art to use 1-pentanol in the indicator substance, as Peterson discloses that it was known in the art to use this alcohol in an indicator substance configured to melt when an unacceptably high temperature has been reached, and the skilled artisan would have been motivated to use a substance having a melting point well below freezing in order to ensure the integrity of biological samples. 
Regarding claim 19, Smith et al. discloses wherein the dye is methylene blue (a phenothiazine dye), as set forth above.
Regarding claim 20, Smith et al. discloses wherein the indicator substance comprises methylene blue, as set forth above.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gawron et al. (US Patent 5,444,989).
Regarding claim 1, Gawron et al. discloses a device for temperature monitoring of the contents of a container (col. 1 lines 5-41) (Figs. 1-3, sheet 1 of 1), comprising:
a sample container (1) with a receiving space (col. 2 line 63-col. 3 line 2) (Fig. 1), and
an indicator apparatus which can be arranged on an outside of the sample container for monitoring at least one temperature threshold value (col. 1 lines 5-41, col. 3 lines 3-13) (Figs. 1-3), having at least one cavity (defined within container 10) which is filled with an indicator substance (13) (col. 3 lines 18-41), the melting temperature of which is lower than -12°C (col. 1 lines 5-col. 2 line 30, col. 2 line 63-col. 3 line 2).

Gawron et al. discloses that the cavity contains the indicator substance therein (col. 3 lines 18-41) (Figs. 2-3) but does not expressly teach whether the cavity is completely filled or partially filled.
However, Gawron et al. discloses that the indicator substance can undergo expansion during operation of the device (col. 2 lines 10-35), and therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to partially fill the cavity with the indicator substance to avoid rupture of the indicator apparatus caused by expansion during the operation of the device.
Gawron et al. is silent as to the melting temperature of the indicator substance ranging from -20°C to -140°C.
However, Gawron et al. discloses that the melting temperature is lower than -12°C, as discussed above, and provides specific examples of indicator substances having melting points of -13.5°C, -14.8°C, -16.0°C, and -18°C, respectively (i.e. a range of -13.5°C to -18°C) (col. 2 lines 20-30).
It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (see MPEP §2144.05). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to use an indicator substance having a melting temperature in the claimed range (e.g., -20°C) in the invention of Gawron et 
Regarding claim 7, Gawron et al. discloses wherein the indicator apparatus is embodied as a hollow cylinder which is closed on all sides and which can be fastened detachably to an underside of the sample container (col. 3 lines 1-41) (Figs. 1-3). The inner space of the hollow cylinder forms the cavity filled with the indicator substance (col. 3 lines 1-41) (Figs. 2-3).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (JPH07167716A) (already of record) (English machine translation of the written description provided by Espacenet relied upon in this rejection) in view of Creus et al. (US Patent Application Publication 2009/0129434) (already of record).
Regarding claim 1, Oono et al. discloses a device for temperature monitoring of a biological sample (para. 2-6, 19-21) (Fig. 1), comprising:
a sample container (9) with a receiving space for receiving a biological sample (para. 19-20); and
an indicator apparatus which can be arranged on an outside of the sample container for monitoring at least one temperature threshold value (para. 4-6, 19) (Fig. 1), having at least one cavity (3) which is only partially filled (as a portion of the volume of the cavity 3 is occupied by the tip of a protrusion 1 and therefore the cavity is not completely filled with the substance 6, see para. 18 and Fig. 1) with an indicator substance (6) (para. 20) (Fig. 1).
As to the preamble limitation of wherein the device is for monitoring of a cryopreserved biological sample, although Oono et al. does not expressly teach cryopreserved biological samples, Oono et al. discloses that the indicator can be used to monitor the temperature of blood and vaccines (biological samples) (para. 28), and furthermore the indicator is fully capable of being applied to a cryopreserved biological sample for temperature monitoring thereof.

However, Oono et al. does not expressly teach the melting temperature lying in a range from -20°C to -140°C.
Creus et al. discloses that it was known in the art to store biological products such as vaccines in chambers at a temperature of -24°C or lower, and to use a temperature indicator to ensure that a temperature of the products does not rise above a critical level (para. 60-62).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Oono et al. to comprise an indicator substance having a melting temperature of about -24°C (falls within the claimed range), as Creus et al. discloses that it was known in the art to preserve biological samples such as vaccines at such a temperature, and the skilled artisan would have been motivated to use an indicator substance effective for alerting a rise in temperature above a storage temperature commonly used in the field.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (JPH07167716A) (English machine translation of the written description) in view of Creus et al. (US Patent Application Publication 2009/0129434) (already of record) as applied to claim 1, above, and in further view of Bourreau et al. (US Patent 6,913,160).
Regarding claim 11, Oono et al. discloses wherein the indicator apparatus has a hollow body (4) (para. 6) only partially filled with the indicator substance as discussed above, which is fastened to a “head” of the sample container (9) (para. 6) (Fig. 1). The sample container has a lateral outer wall (outer surface of the head shown in Fig. 1).

Bourreau et al. discloses a device comprising a container having a neck (7) (structurally analogous to the “head” disclosed by Oono et al.) and a cap (1) fastened to a lateral outer wall of the neck by means of a threaded connection (i.e., the cap is rotatably fastened) (Abstract, col. 1 lines 5-10, col. 2 lines 27-35) (Fig. 1, sheet 1 of 1), the cap comprising a cavity in which a temperature indicator is provided (col. 3 line 51-col. 4 line 22).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the hollow body disclosed by Oono et al. to fasten laterally to the outer wall of the sample container, by providing a threaded connection such that the hollow body is rotatably fastened, as Bourreau et al. discloses that it was known in the art to fasten a structurally analogous indicator apparatus to a container in such a manner, and the skilled artisan would have been motivated to select a fastening mechanism recognized in the art to be suitable for connecting to the head (neck) of a container. 
Regarding claim 12, Oono et al. as modified by Bourreau et al. teaches wherein the hollow body is fastened rotatably fastened to the sample container, as set forth above. 

Allowable Subject Matter
Claims 8-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pereyra et al. (US Patent 5,964,181) is directed to a temperature indicating apparatus comprising a hollow wall fastened to the outside of a container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799